Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior arts on record, alone or in combination, do not teach or fairly suggest, a system startup method, comprising: establishing a mapping relationship between address space of a first storage device and address space of a second storage device in response to detecting that data is incapable of being normally written to the first storage device or a preset instruction of a user is received; receiving a read/write request sent to the first storage device, wherein the read/write request obtains or stores data required during a system startup; when the read/write request is a write request for the first storage device, writing data to a second address in the second storage device based on a first address in the first storage device in the write request and the mapping relationship; when the read/write request is a read request for the first storage device, determining whether data has been written, during the system startup, to a fourth address corresponding to a third address in the read request; and reading data from the fourth address when determining that the data has been written to the fourth address during the system startup, or, reading data from the third address when claims 1, 9 and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184